COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



  F.T. JAMES CONSTRUCTION, INC.,                  §
                                                                  No. 08-20-00096-CV
                                 Appellant,       §
                                                                    Appeal from the
  v.                                              §
                                                                  210th District Court
  HOTEL SANCHO PANZA, LLC, and                    §
  JORDAN FOSTER CONSTRUCTION,                                   of El Paso County, Texas
  LLC,                                            §
                                                                 (TC# 2019-DCV-0505)
                                 Appellees.       §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying Appellant’s motion to compel arbitration. We therefore affirm the trial

court’s order denying Appellant’s motion to compel arbitration. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2022.



                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.